DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 07/20/2022 have been entered and carefully considered with respect to claims 1 – 20. Claims 1 - 20 are currently pending. Claims 1, 6, 7, 12, 17, 18, and 20 have been amended by the present Amendment. No new matter has been added.  . 

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 10:
	Regarding the rejection of Claim 1 under 35 U.S.C. § 103, Applicant submits that Lainema, Wang, and Minoo at least fail to disclose "decoding a flag, the flag indicating whether sign values of each of a plurality of transform coefficients in one of a same row and a same column in the TB are identical," as discussed during the interview. Accordingly, it is submitted that Claim 1 (and all associated dependent claims) patentably defines over Lainema, Wang, and Minoo. 
 	Independent Claims 12 and 20, although differing in scope and statutory class, patentably define over Lainema, Wang, and Minoo at least for reasons analogous to the reasons stated above for the patentability of Claim 1. Accordingly, it is submitted that Claims 12 and 20 (and all associated dependent claims) patentably define over Lainema, Wang, and Minoo.
	  Response to Applicant’s arguments
Examiner disagrees with Applicant’s assessment based on the amendments. The features added by amendment do not define over the combination of Lainema and Wang as established in the updated grounds of rejection of the following 103 rejection.
Indeed,  Lainema and Wang teach also: decoding a flag, the flag indicating whether sign values of each of a plurality of transform coefficients in one of a same row and a same column in the TB are identical; (See Lainema, Fig. 8c and Par. 0150, 0158, 0184:scanning coefficients; decoding sign value including decoding sign value of current transform coefficient in transform block (TB); See also Abstract and Pars. 0157, 0161 and 0175; Wang teaches a method wherein the decoding the coding information comprises decoding a flag indicating whether sign values of transform coefficients in the same row are identical, i.e., decoding a same-sign flag that indicates whether non-zero coefficients in block all have same sign (Abstract  and Par. 0024))
Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  
 	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 – 8 and 11 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema (WO 2019/185980 A1), in view of Wang et al. (US 2015/0103918 A1), hereinafter “Wang.”

	In regard to claim 1, Lainema discloses: a method for video decoding in a decoder, (See Lainema, Abstract: methods, apparatuses and computer program products for video decoding or encoding) comprising: decoding coding information of a transform block (TB) from a coded video bitstream, (See Lainema, Par. 0004: embodiments providing a method for encoding and decoding video information) the coding information indicating a transform skip in one direction for the TB; (See Lainema, Par. 005: alternative provided to predict signs of residual samples in blocks where transform skip approach is used; Par. 0184: “In modem video codecs the transform coding may be sometimes skipped”; transform skipped samples may be predicted using spatial means.…, if one of the already decoded samples next to the current sample in horizontal, vertical or diagonal direction is available, that could be used as the primary predictor)
decoding a sign value of a current transform coefficient in the TB based on a previously decoded sign value of a previous transform coefficient, (See Lainema, Par. 0184: “A predictor for a sign could be assigned based on, for example, the sign of the previous one or previous two non-zero samples in the coding order of the samples. In this kind of an example, instead of decoding sign directly, the decoder can be configured to decode sign symbols that indicate whether the sign is identical to the sign of the previous decoded sample, or is the sign obtained by inverting the predicted sign.”) the current transform coefficient and the previous transform coefficient being in one of a same row and a same column in the TB, the one of the same row and the same column being along the one direction of the transform skip; (See Lainema, Par. 0157: “Figure 9b depicts predicting and decoding the sign for coefficient C50. As in an example embodiment, signs for coefficients with x coordinate larger that y coordinate a vertical prediction is used, the source coefficients for the prediction process are determined as being on the same column as C50, but below it (and thus preceding in decoding order)”; See further Par. 0158: “Figure 9c depicts predicting and decoding the sign for coefficient C01. Now, according to an example embodiment, a horizontal prediction is applied as the y coordinate of the coefficient is larger than the x coordinate. In this example there are now two active coefficients C11 and C51 on the same row of coefficients with x coordinate larger than that of C01. Thus, both of these coefficients can be used to calculate a reference measure for C01”) 
Lainema is not explicit about the subsequent limitation: “and determining the current transform coefficient in the TB based on the decoded sign value of the current transform coefficient.”
However, Wang teaches a method comprising: determining the current transform coefficient in the TB based on the decoded sign value of the current transform coefficient. (See Wang, Par. 0063: “Once the syntax element has been decoded, then in operation 132 the decoder reconstructs the signed value of each non-zero coefficient based on the decoded sign syntax element”; See also Pars. 0091 – 0092: “…, sign bits in transform skipping blocks may be encoded and decoded using context-based coding, where the context is based upon the values of neighboring or previously-coded sign bits;” “… two or more neighboring or previously-coded coefficients may be used to determine context for sign coding; the two neighboring coefficients may be the coefficient below the current coefficient and the coefficient to the right of the current coefficient.”)
Moreover, Lainema and Wang teach also:
decoding a flag, the flag indicating whether sign values of each of a plurality of transform coefficients in one of a same row and a same column in the TB are identical; (See Lainema, Fig. 8c and Par. 0150, 0158, 0184:scanning coefficients; decoding sign value including decoding sign value of current transform coefficient in transform block (TB); See also Abstract and Pars. 0157, 0161 and 0175; Wang teaches a method wherein the decoding the coding information comprises decoding a flag indicating whether sign values of transform coefficients in the same row are identical, i.e., decoding a same-sign flag that indicates whether non-zero coefficients in block all have same sign (Abstract  and Par. 0024))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Lainema and Wang, before him/her, to combine the video coding system of Lainema with the support for using decoded sign values to determine current transform coefficients of Wang. Both Lainema and Wang are directed to systems and methods for video coding. The motivation would be to benefit from systems and methods adapted for using decoded sign values to determine current transform coefficients, in order to allow for the use of decoded sign values in context-based coding. (Wang, Par. 0063; Pars. 0091 – 0092) 
	In regard to claim 2, the combination of Lainema and Wang discloses: the method of claim 1. Moreover, Lainema teaches a method, wherein the one direction is a horizontal direction, (See Lainema, Fig. 8c. and Par. 0150: “Figure 8c depicts another possible scanning order for the coefficients within a sub- block. In this example the coefficients are scanned in a horizontal order) the one of the same row and the same column is the same row that is along the one direction of the transform skip, (See Lainema, Par. 0158 as cited above) and the decoding the sign value includes decoding the sign value of the current transform coefficient in the TB based on the previously decoded sign value of the previous transform coefficient in the same row that is along the one direction of the transform skip. (See Lainema, Par. 0158 and Par. 0184 as cited above)
	In regard to claim 3, the combination of Lainema and Wang discloses: the method of claim 2, and further the additional limitation to Claim 2: wherein the same row is limited to one of a subset of rows in the TB. (See Lainema, Par. 0175: “… sign prediction can be applied to all or some subsets of coefficients of a block. For example, it could be applied only on certain rows of coefficients on the top of the transform block or certain columns of coefficients on the left border of the transform block”)	In regard to claim 4, the combination of Lainema and Wang discloses: the method of claim 1, and moreover, the limitation wherein the one direction is a vertical direction, (See Lainema, Par. 0157 as cited above for the present limitation) the one of the same row and the same column is the same column that is along the one direction of the transform skip, (See again Lainema, Par. 0157, as applied here for the current limitation) and the decoding the sign value includes decoding the sign value of the current transform coefficient in the TB based on the previously decoded sign value of the previous transform coefficient in the same column that is along the one direction of the transform skip. (See Lainema, Par. 0157 and Par. 0184, as applied here for the current limitation)	In regard to claim 5, the combination of Lainema and Wang discloses: the method of claim 4, and further, the additional limitation to claim 4, i.e.: wherein the same column is limited to one of a subset of columns in the TB. (See Lainema, Par. 0175: sign prediction can be applied only on… certain columns of coefficients on the left border of the transform block)	In regard to claim 6, the combination of Lainema and Wang discloses: the method o of claim [[2]] 1, and Wang teaches the additional limitation to claim 1 to make up claim 6: wherein include the current transform coefficient and the previous transform coefficient (See Lainema, Par. 0024: “… method including determining that the block was encoded with transform skipped and, based on that determination, decoding a same-sign flag that indicates whether the non-zero coefficients in the block all have the same sign.“), and inclusion of the flag in the coding information is based on a number of nonzero transform coefficients in the same row being equal to or greater than a threshold. (See Lainema, Pars. 0094, 0156, 0159, 0176, and 0184; - (disclosure applicable by one skilled in the art to fulfill the condition for inclusion based on a number of nonzero transform coefficients as described in the limitation))
	In regard to claim 7, the combination of Lainema and Wang discloses: the of claim [[4]] 1, and Wang teaches the additional limitation to claim 4 to make up claim 7: wherein include the current transform coefficient and the previous transform coefficient, (See Lainema, Par. 0024 as applied, mutatis mutandis, to the current limitation) and the flag is provided for each consecutive N coefficients in the one of the same row and the same column. (See Lainema, Pars. 0024, 0159, 0175 – 0177, and disclosure in claim 14 of Lainema    )

	In regard to claim 8, the combination of Lainema and Wang discloses: the method of claim 1, wherein the decoding the sign value further comprises: decoding the sign value of the current transform coefficient in the TB based on the previously decoded sign value of the previous transform coefficient, (See Lainema, Par. 0184: “… the decoder can be configured to decode sign symbols that indicate whether the sign is identical to the sign of the previous decoded sample,...”; See also Lainema, Par. 0161: “The output value could advantageously be the lowest frequency output of the inverse transform, typically corresponding to the DC in the direction of the transform.”; See further, Lainema, Par. 0175: “… sign prediction can be applied to all or some subsets of coefficients of a block)
a previously decoded sign value of a DC transform coefficient in an above neighboring block of the TB, and a previously decoded sign value of a DC transform coefficient in a left neighboring block of the TB, (Lainema, Par. 0161: “The output value could advantageously be the lowest frequency output of the inverse transform, typically corresponding to the DC in the direction of the transform.”); the DC transform coefficient in the above neighboring block of the TB and the DC transform coefficient in the left neighboring block of the TB having a DC spatial frequency. (See again Lainema, Par. 0161, as cited above; See further Lainema, Par. 0175: “… sign prediction can be applied to all or some subsets of coefficients of a block. For example, it could be applied only on certain rows of coefficients on the top of the transform block or certain columns of coefficients on the left border of the transform block”; coefficients representing lowest frequency horizontal coefficients and lowest frequency vertical coefficients could also applied only to the top-most non-zero coefficient in a column in the case of vertical prediction; or to the left-most non-zero coefficient in a row in the case of horizontal prediction)
	In regard to claim 11, the combination of Lainema and Wang discloses: the method of claim 1, wherein the decoding the sign value further comprises: decoding the sign value of the current transform coefficient in the TB based on the previously decoded sign value of the previous transform coefficient and one or more previously decoded sign values of respective one or more transform coefficients in the one of the same row and the same column. (See again rationale applied to rejection of Claim 1 as analyzed above, and on the basis of Lainema, Pars. 0157 – 0158 and Par. 0184)	In regard to claim 12, the combination of Lainema and Wang discloses: an apparatus for video decoding, comprising processing circuitry (See Lainema, Par. 0040: processors, DSPs; Pars. 0206, 0209: equipment such as portable data processing devices; circuitry and electronics for handling, receiving and transmitting data, computer program code in a memory, and a processor that runs computer program code),  configured to: decode coding information of a transform block (TB) from a coded video bitstream, the coding information indicating a transform skip in one direction for the TB; decode a flag, the flag indicating whether sign values of each of a plurality of transform coefficients in one of a same row and a same column in the TB are identical; 4Application No.: 17/339,516Attorney Docket No.: 043380.00657 decode a sign value of a current transform coefficient in the TB based on a previously decoded sign value of a previous transform coefficient, the current transform coefficient and the previous transform coefficient being in one of a same row and a same column in the TB, the one of the same row and the same column being along the one direction of the transform skip; and determine the current transform coefficient in the TB based on the decoded sign value of the current transform coefficient. (Rationale applied to rejection of Claim 1 as analyzed above, on the basis of Lainema, and Wang, also applies, mutatis mutandis, to rejection of Claim 12, which is an apparatus for decoding drawn to the method for video decoding of Claim 1)	In regard to claim 13, the combination of Lainema and Wang discloses: the apparatus of claim 12, wherein the one direction is a horizontal direction, the one of the same row and the same column is the same row that is along the one direction of the transform skip, and the processing circuitry is configured to decode the sign value of the current transform coefficient in the TB based on the previously decoded sign value of the previous transform coefficient in the same row that is along the one direction of the transform skip. (Rationale applied to rejection of Claim 2 as analyzed above, on the basis of Lainema, and Wang, also applies, mutatis mutandis, to rejection of Claim 13, which is an apparatus for decoding drawn to the method for video decoding of Claim 2)	In regard to claim 14, the combination of Lainema and Wang discloses: the apparatus of claim 13, wherein the same row is limited to one of a subset of rows in the TB. (Rationale applied to rejection of Claim 3 as analyzed above, on the basis of Lainema, and Wang, also applies, mutatis mutandis, to rejection of Claim 14, which is an apparatus for decoding drawn to the method for video decoding of Claim 3)	In regard to claim 15, the combination of Lainema and Wang discloses: the apparatus of claim 12, wherein the one direction is a vertical direction, the one of the same row and the same column is the same column that is along the one direction of the transform skip, and the processing circuitry is configured to decode the sign value of the current transform coefficient in the TB based on the previously decoded sign value of the previous transform coefficient in the same column that is along the one direction of the transform skip. (Rationale applied to rejection of Claim 4 as analyzed above, on the basis of Lainema, and Wang, also applies, mutatis mutandis, to rejection of Claim 15, which is an apparatus for decoding drawn to the method for video decoding of Claim 4)	In regard to claim 16, the combination of Lainema and Wang discloses: the apparatus of claim 15, wherein the same column is limited to one of a subset of columns in the TB. (Rationale applied to rejection of Claim 5 as analyzed above, on the basis of Lainema, and Wang, also applies, mutatis mutandis, to rejection of Claim 16, which is an apparatus for decoding drawn to the method for video decoding of Claim 5)	In regard to claim 17, the combination of Lainema and Wang discloses: the apparatus of claim [[13]] 12, wherein include the current transform coefficient and the previous transform coefficient, and inclusion of the flag in the coding information is based on a number of nonzero transform coefficients in the same row being equal to or greater than a threshold. (Rationale applied to rejection of Claim 6 as analyzed above, on the basis of Lainema, and Wang, also applies, mutatis mutandis, to rejection of Claim 17, which is an apparatus for decoding drawn to the method for video decoding of Claim 6)	In regard to claim 18, the combination of Lainema and Wang discloses: apparatus of claim [[15]] 12, wherein include the current transform coefficient and the previous transform coefficient, and the flag is provided for each consecutive N coefficients in the one of the same row and the same column. (Rationale applied to rejection of Claim 7 as analyzed above, on the basis of Lainema, and Wang, also applies, mutatis mutandis, to rejection of Claim 18, which is an apparatus for decoding drawn to the method for video decoding of Claim 7)	In regard to claim 19, the combination of Lainema and Wang discloses: the apparatus of claim 12, wherein the processing circuitry (See Lainema, Par. 0040: processors, DSPs; Pars. 0206, 0209: circuitry and electronics for handling, receiving and transmitting data, computer program code in a memory; processor that runs computer program code) is configured to: decode the sign value of the current transform coefficient in the TB based on the previously decoded sign value of the previous transform coefficient, a previously decoded sign value of a DC transform coefficient in an above neighboring block of the TB, and a previously decoded sign value of a DC transform coefficient in a left neighboring block of the TB, the DC transform coefficient in the above neighboring block of the TB and the DC transform coefficient in the left neighboring block of the TB having a DC spatial frequency. (Rationale applied to rejection of Claim 8 as analyzed above, on the basis of Lainema, and Wang, also applies, mutatis mutandis, to rejection of Claim 19, which is an apparatus for decoding drawn to the method for video decoding of Claim 8)	In regard to claim 20, the combination of Lainema and Wang discloses: a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform (See Lainema, Par. 0040: processors, DSPs; Pars. 0206, 0209: equipment such as portable data processing devices; circuitry and electronics for handling, receiving and transmitting data, computer program code in a memory, and a processor that runs computer program code): decoding coding information of a transform block (TB) from a coded video bitstream, the coding information indicating a transform skip in one direction for the TB; decoding a flag, the flag indicating whether sign values of each of a plurality of transform coefficients in one of a same row and a same column in the TB are identical; 6Application No.: 17/339,516Attorney Docket No.: 043380.00657 decoding a sign value of a current transform coefficient in the TB based on the flag and a previously decoded sign value of a previous transform coefficient, the current transform coefficient and the previous transform coefficient being in the one of [[a]] the same row and [[a]] the same column in the TB, the one of the same row and the same column being along the one direction of the transform skip; and determining the current transform coefficient in the TB based on the decoded sign value of the current transform coefficient. (Rationale applied to rejection of Claim 1 as analyzed above, on the basis of Lainema, and Wang, also applies, mutatis mutandis, to rejection of Claim 20, which is a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform similar functions as the method for video decoding of Claim 1)


9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema, in view of Wang, and further view of Minoo et al. (US 2017/0310980 A1), hereinafter “Minoo.”
	In regard to claim 9, the combination of Lainema and Wang discloses: the method of claim 8, wherein the decoding the sign value further comprises: decoding the sign value of the current transform coefficient in the TB based on the previously decoded sign value of the previous transform coefficient. (See again rationale applied to rejection of Claim 8 as analyzed above (Lainema, Par. 0184, e.g.))
 	The combination of Lainema and Wang is not explicit about all aspects of the subsequent limitations as disclosed. 
	However, Minoo teaches such a method for “decoding the sign value of the current transform coefficient in the TB based on the previously decoded sign value of the previous transform coefficient further comprising: decoding the sign value of a current transform coefficient in the TB based on a previously decoded sign value of a previous transform coefficient
 and a weighted average of (i) the previously decoded sign value of the DC transform coefficient in the above neighboring block of the TB (See Minoo, Pars. 0032: In some embodiments, the prediction can be formed by a weighted average of the previously encoded samples, located above and to the left of the current block) and (ii) the previously decoded sign value of the DC transform coefficient in the left neighboring block of the TB, (See Minoo, Pars. 0032: a block can be predicted from the nearby encoded and reconstructed blocks, giving rise to the intra prediction. In some embodiments, the prediction can be formed by a weighted average of the previously encoded samples, located above and to the left of the current block) the weighting being based on numbers of transform coefficients in the above neighboring block and the left neighboring block that border with transform coefficients in the TB, respectively, a location of the previous transform coefficient in the TB being a neighbor of a location of the current transform coefficient in the TB. (See Minoo, Pars. 0032: prediction can be formed by a weighted average of the previously encoded samples, located above and to the left of the current block);  - (Also Lainema teaches: previously decoded sign value of a DC transform coefficient in an above neighboring block of the TB, and a previously decoded sign value of a DC transform coefficient in a left neighboring block of the TB, (Lainema, Par. 0161: “The output value could advantageously be the lowest frequency output of the inverse transform, typically corresponding to the DC in the direction of the transform.”)    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lainema, Wang, and Minoo, before him/her, to combine the features of Minoo, providing support for weighted averages of neighboring values, with those of the video coding system of Lainema and Wang. The benefit for users would be to implement systems and methods for video coding adapted for weighted averages of neighboring values, to allow for using nearby blocks, and thereby enhance predictive encoding. (Lainema, Par. 0161; Wang, Par. 0063; Pars. 0091 – 0092; Minoo, Pars. 0032)
	In regard to claim 10, the combination of Lainema, Wang and Minoo discloses: the method of claim 9, wherein the location of the previous transform coefficient in the TB is the neighbor of the location of the current transform coefficient in the TB along a scanning direction, (See Minoo, Pars. 0032: prediction can be formed by a weighted average of the previously encoded samples, located above and to the left of the current block; - i.e., location of the previous transform coefficient in the TB being a neighbor of a location of the current transform coefficient in the TB) the scanning direction being based on a scan order for coding sign values of transform coefficients in the TB. (See Minoo, Pars. 0055: “An entropy decoding module 146 of the decoder 145 may decode the sign values, significance map and non-zero coefficients to recreate the quantized and transformed coefficients. In decoding the significance map, the entropy decoding module 146 may perform the reverse of the procedure described in conjunction with the entropy coding module 120—decoding the significance map along a scanning pattern made up of scanning lines).


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Lee (US 20200059667 A1) teaches VIDEO SIGNAL PROCESSING METHOD AND DEVICE.
		Zhang et al. (US 20220109876 A1) teaches CLIPPING OPERATION IN SECONDARY TRANSFORM BASED VIDEO PROCESSING.
		Zhao et al. (US 20200296399 A1) teaches Video decoding method for use in terminal device, e.g., smartphone, involves determining low frequency coefficient of one of sub transform units based on transform type and neighboring sub transform units.
	

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487